COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE OF ORDER ON MOTION

Cause number:               01-11-00937-CR
Style:                      Chester McGee
                            v The State of Texas
                  *
Date motion filed :         May 14, 2013
Type of motion:             Extension of Time to File Pro Se Response to Anders Brief
Party filing motion:        Appellant
Document to be filed:       Pro Se Response to Anders Brief

If motion to extend time:
         Deadline to file document:                      May 31, 2013
         Number of previous extensions granted:          0
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: June 28, 2013

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Laura C. Higley
                   Acting individually             Acting for the Court


Date: May 22, 2013




November 7, 2008 Revision